DLD-280                                NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       ___________

                       No. 12-1010
                       ___________

                   JAMES GEORGE DOURIS,
                                   Appellant

                            v.

                   STATE OF NEW JERSEY
          ____________________________________

    On Appeal from the United States District Court
             for the District of New Jersey
              (D.C. Civil No. 10-cv-02836)
      District Judge: Honorable Peter G. Sheridan
          ____________________________________

          Submitted for Possible Summary Action
   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                    September 13, 2012
  Before: AMBRO, JORDAN AND VANASKIE, Circuit Judges

             (Opinion filed: October 2, 2012)
                         _________

                         OPINION
                        _________

PER CURIAM

    James George Douris appeals from an order or
orders 1 of the United States District Court for the

District of New Jersey.    Because no substantial

question is presented by his appeal, we will summarily

affirm the District Court’s orders.

                            I.

    Because the parties are familiar with the facts of

the case, we will set forth only those facts necessary

to understanding the appeal.     Douris, who alleges a

number of disabilities, filed a complaint against the

State of New Jersey (“the State”) with claims stemming

from an incident in which he was ticketed in May 2008

for failure to wear a seat belt.    Before the State

answered, Douris filed a First Amended Complaint.      In

that complaint, Douris alleged that he was injured at

the Hopewell Township Municipal Court and at the

Lawrence Township Municipal Court when he tried to

access those courts in order to contest his ticket.      He

alleged that the courts were not compliant with Title


    1
        See Section II, infra.

                             2
II of the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. § 12132.       Douris’s complaint also

alleged that the New Jersey Superior Court in Trenton

was not ADA compliant, because the court papers were in

small type.   In paragraph 20 of the amended complaint,

Douris alleged that he was denied access to viewing a

criminal trial at the Superior Court of New Jersey in

New Brunswick, in violation of the ADA.

    The State filed a motion to dismiss the amended

complaint, arguing that Douris could not relitigate the

propriety of his seat-belt ticket, due to the Rooker-

Feldman doctrine, 2 and that Douris’s other claims should

    2
      See Exxon Mobil Corp. v. Saudi Basic Industries,
Corp., 544 U.S. 280, 284 (2005) (explaining that
Rooker-Feldman doctrine bars federal court review of
“cases brought by state-court losers complaining of
injuries caused by state-court judgments rendered
before the district court proceedings commenced and
inviting district court review and rejection of those
judgments”). At the time Douris filed his federal
complaint, he had already contested his traffic ticket
in municipal courts in New Jersey and lost, and had
attempted to appeal the guilty finding in the Superior
Court of New Jersey. We agree that the District Court
could not entertain an appeal of the guilty finding.

                              3
be dismissed for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure (“Fed.

R. Civ. P.”).   After a hearing, the District Court

agreed, and dismissed the amended complaint with

prejudice, with the exception of the allegations in

paragraph 20 of the complaint, which the District Court

dismissed without prejudice, as the allegations were

unrelated to the remainder of the complaint.    The Court

explained in its ruling that Douris could bring the

claims raised in paragraph 20 in a new complaint, if he

desired.

    About a week later, Douris filed a “Motion to the

Court to File a Second Amended Complaint.”    The motion

argued that the District Court erred by dismissing his

complaint without giving him an opportunity to file

another amended complaint.   Douris attached a proposed

Second Amended Complaint. A magistrate judge denied the

motion as moot, stating that the matter was closed and

that Douris had not sought leave to reopen.    Less than


                             4
a week later, Douris filed a document titled,

“Plaintiff’s Motion as the Court Allowed Plaintiff the

Right to Amend the First Amended Complaint with no Time

Limit to Amend.” The District Court then entered an

order denying Douris’s motion to file a second amended

complaint, and stated that any claims he would like to

raise related to paragraph 20 of the complaint “must be

filed as a new complaint, rather than an amended

complaint, to initiate a new case under a separate

docket number.”   Douris appealed two days later.

                           II.

    We construe Douris’s “Motion to the Court to File a

Second Amended Complaint” 3 and his “Motion as the Court

    3
      It is not clear that the Magistrate Judge had the
authority to decide Douris’s post-decision motion to
amend his complaint. See 28 U.S.C. § 636(b)(1)(A), (B)
(authorizing magistrate judge to hear and determine
pretrial matters, and to conduct hearings and submit
proposed findings of fact and recommendations for
disposition in posttrial criminal matters); Colorado
Bldg. & Constr. Trades Council v. B.B. Andersen Constr.
Co., 879 F.2d 809, 811 (10th Cir. 1989) (decisions in
matters referred to magistrate judge under “additional
duties” provision of § 636(b)(3) are not directly
appealable to court of appeals). Because Douris’s
                           5
Allowed Plaintiff the Right to Amend the First Amended

Complaint with no Time Limit to Amend” as motions to

reconsider the District Court’s November 7, 2011 order

dismissing his complaint.    Ahmed v. Dragovich, 297 F.3d

201, 208 (3d Cir. 2002) (courts may consider post-

judgment motions as motions filed pursuant to Fed. R.

Civ. P. Rule 59(e) or Rule 60(b)). As each motion was

filed within 28 days of the November 7th order, the

time to appeal that order began to run “from the entry

of the order disposing of the last [of the two]

motion[s].”    Rule 4(a)(4)(A), Federal Rules of

Appellate Procedure (“Fed. R. App. P.”).   We thus have

jurisdiction to review the November 7th order, and the

order denying Douris’s second motion to amend the

complaint. 4


motion to amend his complaint was ultimately heard by
the District Court, we will review that final order.
    4
       We note that Douris’s notice of appeal mentions
only the December 28, 2011 order denying his last
motion. Pursuant to Fed. R. App. P. 3(c)(1)(B), an
appellant must “designate the judgment, order, or part
thereof being appealed.” Courts generally construe
                           6
                          III.

    We first turn to the November 7th order granting

the State’s motion to dismiss the amended complaint.

Our review of a district court's order granting a

motion to dismiss for failure to state a claim is

plenary.   Phillips v. Cnty. of Allegheny, 515 F.3d 224,

230 (3d Cir. 2008).   To survive a motion to dismiss, a

complaint must “plead[] factual content that allows the

court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

We may affirm a district court for any reason supported


submissions from a pro se litigant liberally and hold
them “to less stringent standards than formal pleadings
drafted by lawyers.” Haines v. Kerner, 404 U.S. 519,
520 (1972) (per curiam); see also Higgs v. Att’y Gen.,
655 F.3d 333, 339 (3d Cir. 2011). However, Douris is
an experienced litigator. See Douris v. Middletown
Township, 293 F. App’x 130, 132-33 (2008) (district
court did not err in denying in forma pauperis status
based on Douris’s abusive filings). Nevertheless, in
this instance, we will give Douris the benefit of
liberal construction. Douris is cautioned that any
future notices of appeal should conform to Rule 3.
                           7
by the record.    Brightwell v. Lehman, 637 F.3d 187, 191

(3d Cir. 2011) (citation omitted).

    A.   Claims Involving the New Jersey Superior Court

    We agree that Douris’s claims against the New

Jersey Superior Court failed to state a claim for

relief under the ADA.   In order to state a claim for

relief under Title II of the ADA, “a plaintiff must

allege: (1) that he is a qualified individual with a

disability; (2) that he was either excluded from

participation in or denied the benefits of some public

entity's services, programs, or activities or was

otherwise discriminated against; and (3) that such

exclusion, denial of benefits or discrimination was by

reason of his disability.”    Toledo v. Sanchez, 454 F.3d

24, 31-32 (1st Cir. 2006) (citing Parker v. Universidad

de Puerto Rico, 225 F.3d 1, 4 (1st Cir. 2000)); 42

U.S.C. § 12132.   Douris’s complaint alleges facts that

would establish that he is a qualified individual with

a disability, but the complaint fails to plead factual


                             8
matter that would allow the Court to infer that he was

“excluded from participation” or “denied benefits” at

the Superior Court because of his disabilities.

    The amended complaint alleges that Douris appealed

his seat-belt violation at “the State Superior Court in

Trenton New Jersey at such time the access to the Court

was not accessible to Douris in his wheelchair,” and

that he was “unable to proceed with the appeal and the

appeal died.”   Amended complaint, dkt. #4-1, ¶5.   The

complaint does not explain why or when the court was

inaccessible, but Douris explained at oral argument in

the District Court that “there were some bird droppings

that were bothersome to him, so he didn’t enter one

day,” and that “there were issues with moving up and

down to different floors; there’s elevators, but they

may be mechanical and there may be a need for sheriff’s

officers to help Mr. Douris.”   Dist. Ct. Op., dkt. #68,

at 5.   Thus, it appears that Douris was not excluded

from the courthouse; rather, he chose not to enter, and


                            9
when he did enter, he was assisted when he needed to

move between floors.

    The amended complaint alleges that the New Jersey

courts failed to provide him with legal counsel, but

there is no requirement under the ADA that courts

provide legal counsel for a person with disabilities.

Whether counsel should have been provided is a matter

that could have been litigated within the appeal from

Douris’s conviction.

    The amended complaint alleges that the “papers and

legal case law” at the Superior Court in Trenton were

not readable, presumably because the type was too

small.   It is not clear whether Douris sought any

accommodations; e.g., by asking that specific legal

provisions be enlarged.   Further, Douris’s complaint

concedes that when he had trouble reading court orders,

the judge rewrote them in larger print so that he could

see them.   Amended complaint, dkt. #4-1, ¶19.   Thus,

Douris’s complaint does not show that he was excluded


                           10
from participation in the appeal because of the small

type.

    Douris’s amended complaint also alleged that he was

unable to access the Superior Court in New Brunswick on

an unknown date as a public viewer because there were

“locked doors.”   Douris does not allege factual matter

that would allow the court to infer that he was

excluded from the proceeding because of his disability.

If the doors were locked, then nobody would have been

able to enter the court, disability or no disability.

    B.   Claims Involving New Jersey Municipal Courts

    Along with its motion to dismiss, the State of New

Jersey provided affidavits and certifications to

support the motion with regard to claims involving the

municipal courts.   Douris also provided numerous

exhibits in connection with his responses.   “[B]ecause

the District Court reviewed affidavits and other

documents outside of the pleadings in evaluating [the

State’s] motion to dismiss, we review the record


                           11
pursuant to Rule 56 [of the Federal Rules of Civil

Procedure].”   Albright v. Virtue, 273 F.3d 564, 570 (3d

Cir. 2001); Rule 12(b)(6).    We review a district

court’s grant of summary judgment de novo, using the

same standard as the district court.     Pichler v. UNITE,

542 F.3d 380, 385 (3d Cir. 2008).    Summary judgment is

appropriate if the record reveals “no genuine dispute

as to any material fact and the movant is entitled to

judgment as a matter of law.”     Fed. R. Civ. P. 56(a).

    Summary judgment was appropriate here on the claims

involving the municipal courts.     The State of New

Jersey, the only named defendant, provided affidavits

noting that the Hopewell Township Municipal Court and

the Lawrence County Municipal Court are under the

control and authority of Hopewell Township and Lawrence

Township, respectively, and not under the control of

the State of New Jersey.     See also N.J. Stat. Ann.

2B:12-15 (“Suitable courtrooms, chambers, offices,

equipment and supplies for the municipal court, its


                             12
administrator's office and its violations bureau shall

be provided by the municipality or by a county that has

established a central municipal court.”).   Thus,

Douris’s allegations that he was injured at those

courts, and that those courts are not ADA-compliant,

are not proper claims against the State of New Jersey. 5

    C.   New Jersey Law Against Discrimination

    Douris’s amended complaint also contained claims

pursuant to the state’s law against discrimination.

Because the District Court properly dismissed all of

the federal claims, the Court did not abuse its

discretion in dismissing the state-law claims as well.

    5
      Claims under Title II of the ADA are subject to
the statute of limitations for personal injury claims
in the state in which they are raised. Disabled in
Action of Pa. v. SEPTA, 539 F.3d 199, 208 (3d Cir.
2008). New Jersey has a two-year statute of
limitations for personal injury claims. N.J. Stat.
Ann. 2A:14-2. It thus appears that most, if not all,
of Douris’s claims are barred by the statute of
limitations. Because the statute of limitations is an
affirmative defense, and because the State did not
raise the issue in the District Court, we do not rely
on the untimeliness of the claims as a basis for
affirming the District Court’s dismissal.

                           13
28 U.S.C. § 1367(c)(3). 6

                              IV.

    In his post-dismissal motions to amend his

complaint, Douris argues that the District Court should

have given him an opportunity to amend his complaint

before dismissing (the bulk of) his claims with

prejudice.   We agree.    “[I]f a complaint is subject to

a Rule 12(b)(6) dismissal, a district court must permit

a curative amendment unless such an amendment would be

inequitable or futile.”      Phillips, 515 F.3d at 245-46

(citation omitted).      We need not remand for further

proceedings, however, because Douris submitted his

    6
      We also affirm the District Court’s decision to
deny injunctive relief. Douris apparently clarified at
oral argument that he sought an injunction against
officers issuing him tickets in the future for not
wearing his seat belt. Whether Douris is required to
wear a seat belt is a matter that was considered by the
state courts when Douris contested his traffic
violation, and we do not discern any violation of the
ADA in New Jersey's enforcement of the seat belt laws.
See N.J. Stat. Ann. 39:3-76.2g (providing exception to
seat belt requirement if "driver or passenger possesses
a written verification from a licensed physician that
the driver or passenger is unable to wear a safety seat
belt system for physical or medical reasons").
                           14
proposed amended complaint to the District Court, and

his proposed amendment does not cure the defects that

we have discussed above.




                           V.

    For the foregoing reasons, and the reasons given by

the District Court, we will affirm the District Court’s

judgment.




                           15